SUPPLEMENT Dated May 4, 2009 To The Current Prospectus ING GoldenSelect DVA Series 100 ING GoldenSelect Galaxy Premium Plus Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus , effective May 1, 2009 . Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The following investment portfolios are now available under your Contract: Fund Name Investment Adviser/ Investment Objective Subadviser ING Investors Trust ING Russell Large Cap Index Investment Adviser: ING Seeks investment results (before fees and Portfolio (Class S) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING the Russell Top 200 ® Index. Investment Management Co. ING Russell Mid Cap Growth Index Investment Adviser: ING Seeks investment results (before fees and Portfolio (Class S) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING the Russell Midcap ® Growth Index. Investment Management Co. The following is added to the prospectus to reflect changes in Fund names: List of Fund Name Changes Former Fund Name Current Fund Name ING Julius Baer Foreign Portfolio ING Artio Foreign Portfolio ING BlackRock Global Science and Technology Portfolio ING BlackRock Science and Technology Opportunities Portfolio ING Van Kampen Real Estate Portfolio ING Clarion Real Estate Portfolio ING VP Growth and Income Portfolio ING Growth and Income Portfolio ING Legg Mason Value Portfolio ING Growth and Income Portfolio II ING VP Index Plus LargeCap Portfolio ING Index Plus LargeCap Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio ING VP MidCap Opportunities Portfolio ING MidCap Opportunities Portfolio ING PIMCO Core Bond Portfolio ING PIMCO Total Return Bond Portfolio ING Lehman Brothers U.S. Aggregate Bond Index Portfolio ING U.S. Bond Index Portfolio The following fund name changes apply to the investment portfolios that are currently closed to new investments: List of Fund Name Changes ING Opportunistic Large Cap Value Portfolio ING Opportunistic Large Cap Portfolio ING VP SmallCap Opportunities Portfolio ING SmallCap Opportunities Portfolio DVA100/GalaxyPP 1 05/09 SUPPLEMENT Dated May 4, 2009 To the Current Prospectus ING GoldenSelect DVA Series 100 ING GoldenSelect Galaxy Premium Plus Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF REORGANIZATIONS Effective after the close of business on or about July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Neuberger Berman Partners Portfolio ING Russell TM Large Cap Index Portfolio ING Oppenheimer Main Street Portfolio ® ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap
